Title: To James Madison from Andrew Jackson, [ca. 8 August 1814]
From: Jackson, Andrew
To: Madison, James


        
          [ca. 8 August 1814]
        
        The following is a transcript of a letter from General Thomas Pinkney to Colo. Benjamin Hawkins, which pursuant to the requisition of the chiefs and warriers of the Creek nation, I direct to be sent to the President of the United States, duly certified—upon the suggestion to the said chiefs, that my powers do not extend to embrace by treaty or capitulation, the promises contained therein.
        
          Andrew JacksonMajor Genl Comdg.
        
      